CONFIDENTIAL TREATMENT REQUESTED
 
 
Exhibit 10.25
 
AMENDMENT TO LICENSE AGREEMENT REGARDING SUBLICENSING
 
THIS AMENDMENT TO LICENSE AGREEMENT REGARDING SUBLICENSING (this “Agreement”),
dated as of this 18th day of November, 2008, but effective as of the Effective
Date, is hereby entered into by and between sanofi-aventis U.S. LLC, a Delaware
limited liability company with offices located at 55 Corporate Drive,
Bridgewater, NJ 08807 (“sanofi-aventis U.S.”) and Albany Molecular Research,
Inc., a Delaware corporation with offices located at 26 Corporate Circle,
Albany, New York 12203, with its wholly-owned subsidiary, AMR Technology, Inc.,
a Vermont corporation with offices located at 5429 Main Street, Manchester,
Vermont 05255, (collectively “AMRI”).  Sanofi-aventis U.S. and AMRI are
sometimes referred to individually as a “Party” and collectively as the
“Parties.”
 
WHEREAS, Albany Molecular Research Inc., and sanofi-aventis U.S., through its
predecessor Marion Merrell Dow Inc., entered into a License
Agreement—Terfenadine Acid Metabolite on March 15, 1995, and License Agreement
II dated December 30, 1998, and amendments dated as of March 3, 2000, May 5,
2000, August 1, 2001, and March 24, 2005 (collectively the “AMRI-SA License
Agreement”);
 
WHEREAS, Under the AMRI-SA License Agreement, AMRI granted an exclusive license,
with the right to sublicense upon prior written consent of AMRI, to
sanofi-aventis U.S. under, inter alia, the Albany Patent Applications and the
Albany Patents, as those terms are defined in the AMRI-SA License Agreement
(collectively the “AMRI Patent Rights”);


WHEREAS, Beginning on March 5, 2004, AMRI, along with sanofi-aventis U.S., filed
suit in the U.S. District Court in New Jersey against, inter alia, Barr
Laboratories, Inc., and Teva Pharmaceuticals USA, Inc., asserting infringement
of certain of the AMRI Patent Rights;
 
WHEREAS, AMRI and sanofi-aventis U.S. desire to settle their litigations in the
U.S. District Court in New Jersey against Barr Laboratories, Inc. and Teva
Pharmaceuticals USA, Inc. and intend to enter into a Settlement and Release
Agreement relating to Allegra Single-Entity with Barr Laboratories, Inc. and
Teva Pharmaceuticals USA, Inc. (the “Single-Entity Allegra Settlement
Agreement”) and a Settlement Agreement relating to Allegra D-12 with Barr
Laboratories, Inc. (the “Allegra D-12 Settlement Agreement” and together with
the Single-Entity Allegra Settlement Agreement, the “Settlement Agreements” and
each a “Settlement Agreement”).
 
WHEREAS,  as contemplated by the Settlement Agreements, sanofi-aventis U.S. will
enter into License Agreements with Barr Laboratories, Inc. and Teva
Pharmaceuticals USA, Inc. relating to Allegra Single-Entity and with Barr
Laboratories, Inc. for Allegra D-12 (together the “Sublicense Agreements”).
 
WHEREAS, in furtherance of the Settlement Agreements and the Sublicense
Agreements, the Parties desire to amend the AMRI-SA License Agreement as set
forth herein and AMRI to consent to the sublicenses made under the Sublicense
Agreements;
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*****] denotes
omissions.


 
 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants,
agreements, and provisions herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
 
1.             Definitions


Except where otherwise noted, the capitalized terms used herein without
definition shall have the meanings ascribed to them in the AMRI-SA License
Agreement.


“AB-Rated” shall have the meaning given to it in the Allegra D-12 Settlement
Agreement.


“AB-Rated Allegra D-12 Product” means any pharmaceutical product that is an
AB-Rated version of Allegra D-12 in the Territory.


“Allegra Single-Entity” means a pharmaceutical composition
containing  fexofenadine hydrochloride as the sole active ingredient, as an
immediate release tablet or capsule formulations for relief of seasonal allergy
symptoms, which is currently marketed by sanofi-aventis U.S. under the trade
name Allegra in the Territory, whether in prescription or non-prescription form,
but excluding the orally-disintegrating tablet (NDA 21-909), oral-solution
formulations (NDA 21-963) of the product, and Allegra D-12 and Allegra D-24.


“Allegra D-12” means a pharmaceutical composition containing 60-mg fexofenadine
hydrochloride and 120-mg pseudoephedrine hydrochloride for relief of congestion
and other seasonal allergy symptoms, marketed by sanofi-aventis U.S. under NDA
20-786, and by its sublicensee under the Sublicense Agreements, Barr
Laboratories, Inc. under NDA 20-786 or under ANDA 76-236, whether in
prescription or non-prescription form.


“Allegra D-24” means a pharmaceutical composition containing 180 mg fexofenadine
hydrochloride and 240 mg pseudoephedrine hydrochloride for relief of congestion
and other allergy symptoms, marketed by sanofi-aventis U.S. under NDA 21-704.


“Effective Date” shall have the meaning given to it in the Settlement Agreements
and shall occur as of the Effective Date of the first Settlement Agreement to be
effective.   Notwithstanding the foregoing, if a provision hereof refers to the
Effective Date of a specific Settlement Agreement, then the term shall have the
meaning as set forth in the referenced Settlement Agreement.


“Launch Date” shall have the meaning given to it in the Sublicense Agreement
relating to Allegra D-12.


“Territory” means the United States of America and its territories and
possessions.
 


2.             Amendment to AMRI-SA License Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED


This Agreement is an amendment to the AMRI-SA License Agreement.  Except as
otherwise modified herein, the definitions, rights, and obligations of the
Parties to the AMRI-SA License Agreement shall remain in full force and effect.


3.             Sublicense Consent


Subject to the terms and conditions of this Agreement, AMRI hereby consents to
the Sublicense Agreements and sublicenses granted thereunder or as otherwise
contemplated by the Settlement Agreements; provided that except as set forth in
the Sublicense Agreements such sublicensed rights may not be further sublicensed
without AMRI’s written consent, which consent shall not be unreasonably
withheld.   The consent granted under this Section 3 shall not be deemed to be
granted for any rights outside of the Territory (except to the extent set forth
in the Sublicense Agreements) or to any party other than Barr Laboratories, Inc.
and Teva Pharmaceuticals USA, Inc.


4.             Payments by sanofi-aventis U.S. to AMRI


4.1          One-Time Payment.  In consideration of the consents granted
hereunder, within three (3) business days of the Effective Date of the
Single-Entity Allegra Settlement Agreement, sanofi-aventis U.S. shall pay AMRI a
sublicense fee of [*****] (U.S.) dollars ($[*****]).  The one-time payment made
under this Section 4.1 shall be non-refundable when paid; except, to the extent
sanofi-aventis U.S., AMRI or their Affiliates reinstitutes the Litigation (as
defined in the Allegra Single-Entity Settlement Agreement), then the sublicense
fee shall be refundable based on a prorated scale over the time frame from the
Effective Date ($[*****]) to the date of expiration of the last-to-expire AMRI
Patent Rights licensed under the AMRI-SA License Agreement ($[*****])
 
4.2 
Allegra Single-Entity: Unmodified Royalty Rate. The rates for royalties due to
AMRI on Sales of Allegra Single-Entity by sanofi-aventis U.S. and its authorized
generic under the AMRI-SA License Agreement shall continue unamended and
following the Effective Date (as defined in the Allegra Single-Entity Settlement
Agreement) and the payments due to AMRI shall also include amounts based on
those rates set forth in Section 4.3.1 of the AMRI-SA License Agreement based on
the Net Sales by the sublicensee under the applicable Sublicense Agreement.  For
purposes of Article 4, Net Sales (not Net Sales Revenue) shall have the meaning
given to it in the applicable Sublicense Agreement.

 
4.3
Fixed Royalty Period for Allegra D-12.  For the period beginning on the Launch
Date  and ending on July 31, 2010 (the “Fixed Period”) and in lieu of royalties
otherwise due on Sales of Allegra D-12 during the Fixed Period, each of the
quarterly royalties due under Section 4.3.1 of the AMRI-SA License Agreement
relating to Sales of Allegra D-12 in the Territory shall be modified to be equal
to the royalties paid on Sales of Allegra D-12 in the Territory for the
quarterly period from April 1, 2009 through June 30, 2009 (the “Fixed
Royalty”).  Royalties payable

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*****] denotes
omissions.

 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
 
 
for any partial quarters shall be prorated, with the portion that represents the
Fixed Period being paid the pro-rated portion of the Fixed Royalty, and the time
period representing time outside the Fixed Period being paid as set forth in the
AMRI-SA License Agreement for royalties on Sales of Allegra D-12.    Such
quarterly sublicense royalty payments shall be made in accordance with Article 4
of the AMRI-SA License Agreement.  Following the Fixed Period, the Royalty due
on Sales by sanofi-aventis U.S. of Allegra D-12 in the Territory shall revert to
those terms set forth in Section 4.3.1 of the AMRI-SA License Agreement and the
payments due to AMRI shall include royalties pursuant to those terms set forth
in Section 4.3.1 based on the Net Sales by the sublicensee under the applicable
Sublicense.

 
4.4
Royalty Rate for Allegra D-24.  Effective January 1, 2009, provided that the
Effective Date of both Settlement Agreements have occurred and for the period
both Settlement Agreements remain in effect and have not been terminated, the
following shall occur specifically for and solely relating to Sales of the
Allegra D-24 Product:

 
 
(a)
The royalty rate under Section 4.3.1(a) of the AMRI-SA License Agreement shall
be [*****]% of the Net Sales Revenue from Sales of Allegra D-24 Product in the
Territory by sanofi-aventis U.S., its Affiliates and Sublicensees for so long as
sanofi-aventis U.S. or any of its Affiliates and Sublicensees utilizes a process
which, in the absence the AMRI-SA License Agreement would otherwise infringe the
Process Manufacturing Claim or the AMR Patent.  Solely for purposes of computing
royalties on Sales of Allegra D-24, the provisions of Section 4.3.1(h) of the
AMRI-SA License Agreement shall be inapplicable to this computation.



 
(b)
The royalty rate under Section 2.1 of the Second Supplemental Agreement, dated
as of August 1, 2001, between the Parties (the “Second Supplemental Agreement”)
shall be [*****]% of the Net Sales Revenue from Sales of Allegra D-24 Product in
the Territory by sanofi-aventis U.S., its Affiliates or Sublicensees until the
date, if ever, that the U.S. Patent No. 5,578,610 is subject to a final
adjudication, by a court of competition jurisdiction of invalidity and/or
unenforceability or until said Patent expires, as more explicitly set forth in
the Second Supplemental Agreement (or for any Albany Patent containing a
Substantially Pure Claim in the U.S., for the period set forth under Section
4.3.1(d) of the AMRI-SA License Agreement).  Solely for purposes of computing
royalties on Sales of Allegra D-24, the provisions of Section 4.3.1(h) of the
AMRI-SA License Agreement shall be inapplicable to this computation.



If either or both Settlement Agreements’ Effective Date (as defined therein) has
not occurred as of January 1, 2009, then the provisions of this Section 4.4
shall not be effective until the both Settlement Agreements Effective Dates have
occurred (the later to occur), and then the provisions of this Section 4.4 shall
have effectiveness retroactively to January 1, 2009.


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*****] denotes
omissions.

 
 

--------------------------------------------------------------------------------

 
 
4.5
Sanofi-aventis U.S. shall require Barr Laboratories, Inc. and Teva
Pharmaceuticals USA, Inc. to maintain records and permit audits as set forth in
the Sublicense Agreements, a copy of which has been delivered to AMRI, and
notwithstanding anything in Section 9.2 of the AMRI-SA License Agreement, AMRI
hereby consents to the audit provisions set forth in the Sublicense Agreements.

 
5.            Antitrust Indemnification


In addition to the indemnities provided under the AMRI-SA License Agreement,  at
sanofi-aventis U.S.’s cost and expense, sanofi-aventis U.S. agrees to defend
AMRI, its Affiliates and their respective directors, officers, employees and
agents (collectively, the “AMRI Indemnitees”) against and shall indemnify and
hold harmless the AMRI Indemnitees from and against any losses, costs, damages,
fees and/or expenses (including reasonable attorneys’ fees) (“Losses”)
whatsoever arising out of any claim, action, lawsuit, government investigation,
regulatory review or other proceeding that relate to alleged antitrust law
violations arising out of this Agreement or the Settlement Agreements (a
“Claim”).  AMRI shall provide prompt notice of any such Claim.  Sanofi-aventis
U.S. shall have the right to control the defense of any such suit brought
against sanofi-aventis U.S. or any of its Assignees, Affiliates, or Sublicensees
and shall do so at its own expense. sanofi-aventis U.S. shall have the right to
require AMRI's reasonable cooperation in any such suit, upon written notice to
AMRI, and AMRI shall have the obligation to participate as requested by
sanofi-aventis U.S. and sanofi-aventis U.S. shall bear the costs of AMRI’s
participation. Sanof-aventis U.S. shall have the right to enter into any
settlement, provided that it is indemnifying for AMRI’s Losses under any such
settlement.


6. 
Termination.



The obligations hereunder shall terminate immediately upon and contemporaneously
with the termination or expiration of both Sublicense Agreements (the later to
occur) for any reason, and the obligations under the AMRI-SA License Agreement
shall continue in full force and effect as in effect immediately prior to
entering into this Agreement.    In the event that the Sublicense Agreement
relating to the Allegra Single-Entity shall terminate, but not the Sublicense
Agreement relating to Allegra D-12, then the provisions of Section 4.2 and 4.4
hereof shall terminate contemporaneously.    In the event that the Sublicense
Agreement relating to the Allegra D-12 shall terminate, but not the Sublicense
Agreement relating to Allegra Single-Entity, then the provisions of Section 4.3
and 4.4 hereof shall terminate contemporaneously.


7.
Confidential Information.



This Agreement shall be deemed Confidential Information under the AMRI- SA
License Agreement, and shall be treated accordingly.  Should AMRI need to file
the terms hereof with the Securities and Exchange Commission, it will provide
sanofi-aventis U.S. with notice of the filing and an opportunity to comment, and
will request confidential treatment for the financial terms hereof and any other
terms or recitals that sanofi-aventis U.S. may reasonably request.  This
provision is binding upon execution hereof, without respect to the Effective
Date.
 
 
 

--------------------------------------------------------------------------------

 


8.            Joint Agreement/Consent of AMRI


AMRI, Inc. together with its wholly-owned subsidiary, AMR Technology, Inc.,
which is the holder of the Licensed Patents, amongst other things, jointly make
the agreements hereunder.


9.            Severability.


If any of the provisions of this Agreement are found or deemed by a court to be
invalid or unenforceable, they shall be severable from the remainder of this
Agreement and shall not cause the invalidity or unenforceability of the
remainder of this Agreement.






[Signature page follows]


 
 

--------------------------------------------------------------------------------

 


           IN WITNESS WHEREOF, the Parties have each caused this Agreement to be
executed by their authorized representatives as of the date first set forth
above.






SANOFI-AVENTIS U.S. LLC.


By:        /s/ Hugh O'Neill ___________


Name:        Hugh O'Neill ____________


Title:  _ Vice President of Market Access and Business Development




 
By: ___/s/ Laurent Gilhodes _________


Name: _    Laurent Gilhodes _________


Title:         Chief Financial Officer ____






 
ALBANY MOLECULAR RESEARCH INC.
 
By:       /s/ Thomas D’Ambra     _______
 
Name: ___Thomas D’Ambra     _______
 
Title:         Chief Executive Officer_____
 


 
AMR TECHNOLOGY, INC.
 
By:       /s/ Thomas D’Ambra     _______
 
Name: __ Thomas D’Ambra     _______
 
Title:         President                        ____ 


 
 

--------------------------------------------------------------------------------

 
 